Title: From John Adams to Wilkes Allen, 5 September 1820
From: Adams, John
To: Allen, Wilkes



Revrd Sir
Montezillo September 5th. 1820

I am much obliged to you for your history of Chelmsford which I have read with great pleasure and interest—It is a gratification to me to read such histories I have lately read the history of Haverhill by Leveret Saltonstall the history of Bridgewater by Judge Mitchell and a history of Billerica by Mr Farmer—And I wish some Young Gentleman of Letters would undertake the history of the Ancient Town of Braintree which would furnish simple materials of a Curious kind—A Gentleman far advanced in Years fled from persecution in Devonshire in England with eight Sons, and pitched there tents very near the foot of Mount Wollaston—where they purchased Lands—One of the Sons returned to England—four removed to Medfield, and Medway, and two  removed to Chelmsford—one alone whose name was Joseph remained at Mount Wollaston and became an Original Proprietor in the Township of Braintree in 1639—when that Town was incorporated by the Legislature of the Colony—
Untill I saw your Book I never could learn the Christian Names of the two who removed to Chelmsford it seemes they were Samuel and Thomas—The Revnd. Moses Fisk the Son of your excellent Mr Fisk of Chelmsford was settled in the Ministry at this Place—A successor to Mr Thompson Mr Flint and Mr Wheelright—he lived and died in this place—and his Monument is in the Congregational Church Yard—his daughter Ann Fisk married his successor Mr Marsh—and lived to the Age of more than Ninety, she had three Children—one Son Joseph—and two Daughters—Mary and Ann—Joseph keep an Academy within two doors of my Father—And fitted me for College—so that I was very intimate with in the Family from my youth—and Excellent people they all were—Mary married the Revnd. Jedediah Adams of Stoughton and has left Posterity in honor and Prosperity to this day Ann Married Coll. Josiah Quincy—Grand Father to the present Statesman Orator and Agriculturest of the same name—Coll. Quincy had but one Child by Miss Marsh a daughter married to the Revnd. Mr Packard—late of Marlbrough, so that the  Posterity of your Mr Fisk are likely to be continued in honour—as long as any of the  Family—one of three Brothers by the Name of Brackett removed from Mount Wollaston to Billerica—and a Son of the Revnd. Mr Thompson settled in the same town  I wish I could assertain whether Count Rumford was not descended from him—I am very glad to find that the name of Adams is still Respectable in Chelmsford—I have received Civilities from William Adams Esqre. and one kind Visit from him and I wish my Age would permit me to return his Visit—
I am Sir with sincere gratitude for your / present, and much Esteem and / Respect for your Character, your most obedient / humble Servant 
John Adams